Citation Nr: 0828644	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  06-38 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a May 
1, 1984 Board of Veterans' Appeals (Board) decision that 
denied service connection for a right knee disorder.


REPRESENTATION

Moving party represented by:   Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to April 
1972.  

This matter comes before the Board on an August 2006 motion 
to revise or reverse the Board's previous May 1984 decision 
regarding the veteran's claim of entitlement to service 
connection for a right knee disorder.   


FINDINGS OF FACT

1.  In a May 1984 decision, the Board denied service 
connection for a right knee disorder.  

2.  The veteran has not alleged an error of fact or law in 
the May 1984 Board decision that compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different.

3.  It is not shown that the correct facts were not before 
the Board, or that the statutory and regulatory provision 
extant at the time were incorrectly applied in the Board's 
May 1984 decision denying service connection for a right knee 
disorder.  


CONCLUSION OF LAW

The May 1984 Board decision denying service connection for a 
right knee disorder was not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 1711 (West 2002); 38 C.F.R. §§ 
3.105, 20.1400-20.1411 (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA) is not applicable to the 
issue of clear and unmistakable error.   A motion to revise a 
Board decision is not a claim for benefits, but rather is a 
request to reverse or revise a prior decision.  Such a motion 
is not subject to the requirements of 38 U.S.C.A. § 5100 et. 
seq. that impose on VA duties to notify and assist a 
claimant.  38 C.F.R.  § 20.1411(d).  The United States Court 
of Appeals for Veterans Claims (Court) has held that the VCAA 
does not apply to CUE actions.  See Livesay v. Principi, 15 
Vet. App. 165 (2001) (en banc) (holding VCAA does not apply 
to Board CUE motions).  

Previous determinations that are final and binding, including 
decisions of service connection and other matters, will be 
accepted as correct in the absence of CUE. Where evidence 
establishes such error, the prior rating decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicatory decision, which 
constitutes a reversal of a prior decision on the grounds of 
CUE, has the same effect as if the corrected decision had 
been made on the date of the reversed decision.  38 C.F.R. § 
3.105(a). see Livesay v. Principi, 15 Vet. App. 165 (2001). 

Motions for review of prior Board decisions on the grounds of  
CUE are adjudicated pursuant to the Board's Rules of Practice  
at 38 C.F.R. §§ 20.1400-20.1411.  The motion alleging CUE in 
a prior Board decision must set forth clearly and  
specifically the alleged errors of fact or law in the Board  
decision, the legal or factual basis for such allegations,  
and why the result would have been different but for the  
alleged error.  38 C.F.R. § 20.1404(b).  The implementing 
regulation defines CUE as a very specific and rare kind of 
error, of fact or law, that, when called to the attention of 
later reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Generally, either 
the correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.  38 C.F.R. § 
20.1403(a).  A determination of CUE in a prior Board decision 
must be based on the record and the law that existed when 
that decision was made.  38 C.F.R. § 20.1403(b)(1).  
Subsequently developed evidence may not be considered in 
determining whether error existed in the prior decision.  
Porter v.  Brown, 5 Vet. App. 233, 235-36 (1993).  

Examples of situations that are not CUE are: (1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision, (2) the Secretary's failure 
to fulfill the duty to assist, and (3) a disagreement as to 
how the facts were weighed or evaluated.  38 C.F.R. § 
20.1403(d).  CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. § 
20.1403(e).  To warrant revision of a Board decision on the 
grounds of  CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would  
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be CUE.  38 C.F.R. § 
20.1403(c).  The "benefit of the doubt" rule of 38 U.S.C.A.  
5107(b) does not apply to a Board decision on a motion to 
revise a Board decision due to CUE.  38 C.F.R. § 20.1411(a).

Under the law in effect at that time of the May 1984 
decision, service connection was granted for disability 
resulting from disease or injury incurred or aggravated in 
service.  38 U.S.C. § 310 (1970); 38 C.F.R. § 3.303 (1974).  
For certain chronic disorders, such as arthritis, service 
connection was granted on a presumptive basis if the disease 
was manifested to a compensable degree within one year 
following service discharge.  38 U.S.C. §§ 312, 313 (1970); 
38 C.F.R. § 3.307 (1974).        

The evidence of record at the time of the May 1984 Board  
decision included the veteran's service medical records, VA 
outpatient treatment records beginning in March 1982, a VA 
medical examination report dated in March 1983, private 
records dated in April 1982, and the veteran's contentions.

The Board found that the veteran's December 1967 enlistment 
examination report showed no right knee defect.  In July 
1970, the veteran was treated for right knee pain and 
examination of the right knee was normal.  In November 1970, 
he was seen for pain in the kneecaps and x-rays showed 
Osgood-Schlatter disease of the right knee.  Clinical 
evaluation was normal.  In July 1971, the veteran fractured 
the third distal of his right tibia.  Separation examination 
in February 1972 showed a history of inferior patella pain 
and swelling, with normal clinical evaluation of the knees.  
The Board also reviewed the examination reports for the 
veteran's Reserve duty from June 1976 to April 1981 and noted 
that he had a history of a swollen right knee from a 
basketball injury, the date of which was unspecified, and 
that he wore a brace.  

The Board considered the VA outpatient record dated in March 
1982 showing that the veteran complained of pain in the right 
knee and right ankle.  He gave a history of a fracture of his 
ankle in 1970 and a history of stiffness of his knees off an 
on for long duration.  He stated that he wrenched his knees 
in service playing baseball.  Post-traumatic arthritis was 
diagnosed.  

The Board also reviewed private records dated in April 1982 
indicating that the veteran complained of buckling of the 
right knee.  There was x-ray evidence of a small 
osteochondroma involving the medial surface of the right 
proximal tibia and minimal osteoarthritic changes about the 
right knee, with nothing to suggest acute trauma or bone 
destruction.  

Additionally, the Board considered the March 1983 VA 
examination report showing that the veteran complained of 
right knee pain.  The veteran stated that he injured his 
right knee and right ankle at the same time during service 
while playing baseball.  X-rays were taken.  Concerning a 
bony prominence on the tibial shaft, the examiner stated that 
this "may be" post traumatic in origin, but the possibility 
that this represents an exostosis is to be considered.  The 
impression was mild degenerative changes in the knee and a 
bony prominence on the tibial shaft, probably an exostosis.  
The diagnosis was traumatic injury of the right knee incurred 
at the time of an ankle fracture.  

The Board found that service connection was not warranted, 
citing to 38 U.S.C. §§ 310, 312, 313; 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.310.  It was noted that while the veteran 
reported having pain in the right knee on two occasions in 
1970, the remaining service records were negative for a right 
knee disorder.  It was noted that the separation examination 
report was negative, despite complaints of bilateral knee 
pain.  The Board indicated that there was also lacking a 
continuity of right knee problems in the post service period 
and that slight degenerative changes were first noted many 
years after discharge.  It was also noted that there was no 
clinical support for the proposition that the veteran injured 
his right knee at the time that he fractured his right ankle 
in service in 1971, and that a relationship between the knee 
and ankle disorders was not shown.

As noted, CUE is a very specific and rare kind of "error."  
It is the kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Simply to claim CUE on the basis that previous adjudication 
had improperly weighed and evaluated the evidence can never 
rise to the stringent definition of CUE.  Similarly, neither 
can broad-brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).  In addition, failure to address a 
specific regulatory provision involves harmless error unless 
the outcome would have been manifestly different.  Id. at 44.

The Court has held that there is a three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied, " (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).

The veteran and his representative argue that the Board did 
not address or consider VA treatment records identified by 
the veteran as being dated in 1972 to 1983 and which he 
claimed showed treatment for his right knee disorder.  It is 
argued that these records were constructively of record and 
not considered by the Board.  The veteran has also reported 
that the benefit was subsequently granted based on this 
evidence.  It is also argued that the Board failed to apply 
the regulatory provisions regarding direct service connection 
when considering the medical opinion rendered by the VA 
examiner, and that the Board did not provide a reason as to 
why the medical opinion identified by the VA examiner did not 
warrant the grant of service connection.  The veteran states 
that the Board did not acknowledge the mild degenerative 
changes noted on VA examination on March 1983 as continuation 
of the in-service history of patella pain and swelling (see, 
June 2008 representative's statement).    

First, the veteran did inform VA in his July 1983 substantive 
appeal that he had been treated at the VA hospital in 
Shreveport from April 1972 to March 1983 and that on at least 
one of those visits he received cortisone shots for knee pain 
and prescribed medication.  In a February 1984 VA Report of 
Contact, it was noted that the RO contacted the VA Medical 
Center in Shreveport to obtain treatment records from April 
1972 to the present and was informed that the facility only 
had records for the veteran dated from 1982.  Those records 
were sent to the RO.  

Generally, VA is considered to be on constructive notice of 
relevant VA medical evidence in a case even if that evidence 
was not contained in the claims folder at the time that a 
decision was rendered in that case.  Records from the VA 
facility dated in the 1970s, which are now of record, were 
not associated with the record at the time of the May 1984 
Board decision.  However, the constructive-notice-of-records 
rule established in Bell v. Derwinski, 2 Vet. App. 611 
(1992), is inapplicable to a claim of CUE where the Board 
decision in question was rendered prior to Bell (i.e. prior 
to July 21, 1992).   Russell requires only that the "law that 
existed at the time" of the prior final adjudication be 
considered.  See Damrel, supra.

In other words, because Bell did not exist at the time of the 
May 1984 Board decision, its holding is inapplicable to that 
decision.  On this point, the Board notes further that VA's 
General Counsel has specifically held that Bell's 
"constructive receipt" requirement is not applicable to 
decisions entered prior to July 21, 1992. See VAOPGCPREC 12- 
95.  The General Counsel's holding applies to the May 1984 
decision being challenged by the veteran, since it was issued 
prior to July 21, 1992.  

The Board in passing observes that in Dinsay v. Brown, 9 Vet. 
App. 79 (1996), the Court stated that, "if relevant evidence 
as to a procedural defect or other error . . . was actually 
or constructively (see Bell v. Derwinski, 2 Vet. App. 611, 
612-13 (1992) present within the VA system, although not 
before the adjudicator, at the time of the decision, that 
evidence could possibly serve as the basis for a new CUE 
claim . . . [because] 'the correct facts, as they were known 
at the time, were not before the adjudicator'."  See Dinsay, 
9 Vet. App. at 88, citing Russell, 3 Vet. App. at 313.   
However, the Board further notes that this statement in 
Dinsay was dictum because the claim of CUE in that case was 
dismissed, the Court concluding that there was a lack of 
jurisdiction with respect to the claim.

Moreover, in Lynch v. Gober, 11 Vet. App. 22, 29 (1997), the 
Court held, "because our decision today establishes 
unequivocally that there is no constructive-notice doctrine 
outside of Bell and that Damrel v. Brown, 6 Vet. App. 242 
(1994)] rules out the retroactive application of the Bell 
doctrine, the Dinsay dictum no longer has any viability as to 
constructive notice."  The Court noted that "Damrel . . . 
decided that the Bell constructive-notice doctrine is not 
retroactive to VA adjudications occurring before Bell was 
handed down."  Lynch, 11 Vet. App. at 27.  Thus, the Board 
concludes that the May 1984 decision was not clearly and 
unmistakably erroneous based on any allegation that the 
correct facts were not before the RO at that time.  Further, 
although the RO's efforts to obtain VA records dated prior to 
1982 was unsuccessful, failure to fulfill the duty to assist 
is not CUE. 

Furthermore, even if the records were considered to be of 
record at the time of the May 1984 decision, the result would 
not have been manifestly different.  These records show only 
that the veteran was treated for right and left knee 
complaints in October 1974, more than two years after his 
separation from service.  X-rays of the right knee showed a 
small exostosis protruding out from the medial surface of the 
proximal tibia which had a benign appearance and was of 
dubious significance.  X-rays of the patellae showed no bone 
or joint pathology.  While the RO considered these records in 
allowing the veteran's claim in April 2001, the grant of 
service connection was not based solely on these records.  

As to the contention that the Board failed to apply the 
regulatory provisions regarding direct service connection 
when considering the medical opinion rendered by the VA 
examiner, broad-brush allegations of failure to follow the 
regulations does not rise to the stringent definition of CUE.  
Further, this is essentially a disagreement with how the 
Board weighed or evaluated the facts and cannot support a 
finding of CUE.  Similarly, the argument that the Board did 
not provide a reason as to why the medical opinion of the VA 
examiner did not warrant the grant of service connection is a 
disagreement with how the Board weighed or evaluated the 
evidence, and is not a basis for CUE.  Regardless, the Board 
did indicate that there was no clinical support for the 
proposition that the veteran injured his right knee at the 
time he fractured his right ankle in service, and this 
account provided by the veteran appears to have been the 
basis for the March 1983 VA examiner's opinion.  Likewise, 
the claim that the Board did not acknowledge the mild 
degenerative changes noted on VA examination on March 1983 as 
continuation of the in-service history of patella pain and 
swelling, further aggravated by the right ankle fracture, is 
no more than a disagreement with how the Board weighed or 
evaluated the evidence and is not a basis for CUE.   

The Board weighed the evidence before it and reached its 
decision in accordance with the law in effect at that time.  
As noted above, the veteran's allegation is essentially a 
disagreement as to how the facts were weighed or evaluated 
and does not constitute CUE.   The veteran has not identified 
any specific finding or conclusion in the May 1984 Board 
decision that was undebatably erroneous.  In addition, there 
is no indication that the correct facts, as they were known 
at the time, were not before the Board, or that the statutory 
and regulatory provisions extant at the time were incorrectly 
applied.   Based on the foregoing, as the May 1984 Board 
decision contains no error of fact or law that, when called 
to the attention of later reviewers, compels the conclusion, 
to which reasonable minds could not differ, that the result 
would be manifestly different but for such error, the May 
1984 Board decision was not clearly and unmistakably 
erroneous in failing to award service connection for a right 
knee disorder.  

The veteran's motion for revision of that decision is denied. 
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 
(2007).


ORDER

The motion for revision or reversal of the May 1, 1984 Board 
decision, which denied service connection for a right knee 
disorder, on the basis of CUE is denied. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


